Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an RNA nanoparticle anchored on the surface of an extracellular vesicle membrane..,” and independent claims 10, 14, and 17 recite “displaying an RNA nanoparticle on its surface..” The metes and bounds of the terms “anchored” and “displaying” as used in the context of the claims are vague and indefinite.  It is unclear if these terms are intended to encompass a covalent or non-covalent attachment of the RNA nanoparticle to the outer or inner membrane of the extracellular vesicle.
Claim 5 recites “wherein the targeting moiety directs the exosome to a cell of interest.” Claim 5 recites the limitation "the exosome" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “The composition of claim 1, wherein the extracellular vesicle comprises an exosome.”  The metes and bounds of the phrase “wherein the extracellular vesicle comprises an exosome,” are vague and indefinite, because an exosome is a type of extracellular vesicle.  Moreover, this phrase is indefinite because it is unclear if the extracellular vesicle is an exosome, or if the extracellular vesicle further comprises an exosome.  
Claims 2-4, 6, 7-8, and 11-13, 15-16 and 18-19 are rejected as being dependent upon rejected claim 5, and because the claims fail to correct the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 9,297,013B2 (GUO)) in view of Leonard et al. (US 2015/0093433 A1).
Instant claim 1 recites the following:
A composition comprising an RNA nanoparticle anchored within an exosome membrane, wherein the nanoparticle is assembled from three or more ribonucleic acid strands duplexed together to form a secondary structure with three or more projecting stem loops, wherein the nanoparticle comprises a membrane-anchoring moiety at one of the three or more projecting stem loops, wherein the nanoparticle comprises one or more functional moieties at the remaining stem loops.
As per claim 1, Guo discloses a composition (a nanoparticle (a composition); abstract; column 18, lines 36-47) comprising an RNA nanoparticle (comprising RNA nanoparticles; abstract; column 18, lines 36-47), wherein the nanoparticle is assembled from three or more ribonucleic acid strands duplexed together to form a secondary structure with three or more projecting stem loops (wherein the nanoparticle comprises a trivalent RNA nanoparticle consisting of three pRNA molecules (assembled from three or more ribonucleic acid strands) bound at the 3WJ-pRNA core sequence (duplexed together) to form a secondary structure with three projecting stem loops; figure IE; column 7, line 63 to column 8, line 8; column 25, lines 21-33), wherein the nanoparticle comprises a membrane-anchoring moiety at one of the three or more projecting stem loops (at least one bioactive moiety is attached to the RNA scaffold (wherein the nanoparticle comprises a membrane-anchoring moiety at one of the three or more projecting stem loops); column 4, lines 42-44), wherein the nanoparticle comprises one or more functional moieties at the remaining stem loops (siRNA molecular targeting moieties are connected by the trifurcate RNA junction domain (wherein the nanoparticle comprises one or more functional moieties at the remaining stem loops); figure IE; column 7, line 63 to column 8, line 8; column 25, lines 21-33).
Guo does not disclose an RNA nanoparticle anchored within an exosome membrane.
Leonard et al. discloses an RNA nanoparticle anchored within an exosome membrane (an exosome displaying an MS2 coat protein (an RNA nanoparticle) on its surface; abstract; figures 2-4; claim 15). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Guo, to include an RNA nanoparticle anchored within an exosome membrane, as previously disclosed by Leonard et al., since Guo discloses that the RNA particle compounds may be encapsulated within liposomes (column 26, line 15), and thus, the combination would provide an improved nanoparticle that can be targeted to a desired domain to deliver a functional moiety thereto.
As per claim 2, Guo and Leonard, in combination, disclose the composition of claim 1, and Guo further discloses wherein at least one of the three or more ribonucleic acid strands comprise a pRNA-3WJ core (figure 1E; column 7, line 63 to column 8, line 8).
As per claim 11, Guo discloses a method of targeting a moiety to a cell of interest (a method of delivering a biological active moiety to a cell of interest; claim 25) comprising: contacting the cell with a composition comprising an RNA nanoparticle (contacting the cell with a multipartite RNA nanoparticle; claim 25), wherein the nanoparticle comprises at least one targeting moiety, wherein the targeting moiety directs the exosome to the cell of interest (wherein the nanoparticle compresses a targeting moiety that facilitates the delivery of the agent to the target site; column 27, lines 21-25; claim 25). 
Guo does not disclose an exosome displaying an RNA nanoparticle on its surface. Leonard discloses an exosome displaying an RNA nanoparticle on its surface (an exosome displaying an MS2 coat protein (an RNA nanoparticle) on its surface; abstract; figures 2-4; claim 15). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Guo, to include an exosome displaying an RNA nanoparticle on its surface, as previously disclosed by Leonard, since Guo discloses that the RNA particle compounds may be encapsulated within liposomes (column 26, line 15), and thus, the combination would provide an improved nanoparticle that can be targeted to a desired domain to deliver a functional moiety thereto.
As per claim 12, Guo and Leonard, in combination, disclose the method of claim 11, and Guo further discloses wherein the cell is in a subject (delivering a nanoparticle to a subject, wherein the 3WJ-pRNA nanoparticles enter into targeted cells; column 9, lines 44-45; claim 25).
As per claims 13/11-12, Guo and Leonard, in combination, disclose the method of claims 11-12, and Guo further discloses wherein the cell is a cancer cell (column 41, lines 24-29).
As per claim 15, Guo discloses a method of treating disease in a subject (a method of treating disease in a subject; column 9, lines 44-45; column 24, lines 63-66; claim 25), comprising administering to the subject (delivering a nanoparticle to a subject; column 9, lines 44-45; claim 25) a composition comprising an RNA nanoparticle (an RNA nanoparticle (a composition); abstract; column 24, lines 63-66; claim 25), wherein the RNA nanoparticle comprises at least one targeting moiety (wherein the RNA nanoparticle comprises an siRNA molecular targeting moieties; column 7, line 63 to column 8, line 8; column 25, lines 21-33), and further wherein the nanoparticle comprises a functional moiety (wherein the nanoparticle comprises a bioactive moiety; claim 8), wherein the functional moiety is capable of treating the disease in the subject (claim 8). 
Guo does not disclose an exosome displaying an RNA nanoparticle on its surface. Leonard discloses an exosome displaying an RNA nanoparticle on its surface (an exosome displaying an MS2 coat protein (an RNA nanoparticle) on its surface; abstract; figures 2-4; claim 15). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Guo, to include an exosome displaying an RNA nanoparticle on its surface, as previously disclosed by Leonard, since Guo discloses that the RNA particle compounds may be encapsulated within liposomes (column 26, line 15), and thus, the combination would provide an improved nanoparticle that can be targeted to a desired domain to deliver a functional moiety thereto.
As per claim 16, Guo and Leonard, in combination, disclose the method of claim 15, and Guo further discloses wherein the disease is an infection (claim 8).
As per claim 17, Guo and Leonard, in combination, disclose the method of claim 15, and Guo further discloses wherein the disease is cancer (claim 8).
As per claim 18, Guo discloses a method of imaging a cell (a method of imaging a cell; column 10, lines 10-18), the method comprising contacting the cell with a composition comprising an RNA nanoparticle (contacting a cell with a composition comprising folate labeled 3WJ-3pRNA nanoparticles; column 10, lines 10-18), wherein the nanoparticle comprises at least one targeting moiety (the nanoparticle comprises a folate targeting moiety; column 10, lines 10-18, 25-27), and further wherein the nanoparticle comprises a diagnostic moiety (wherein the nanoparticle comprises a fluorescent moiety; abstract; column 10, lines 10-18). 
Guo does not disclose an exosome displaying an RNA nanoparticle on its surface. Leonard discloses an exosome displaying an RNA nanoparticle on its surface (an exosome displaying an MS2 coat protein (an RNA nanoparticle) on its surface; abstract; figures 2-4; claim 15). 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Guo, to include an exosome displaying an RNA nanoparticle on its surface, as previously disclosed by Leonard, since Guo discloses that the RNA particle compounds may be encapsulated within liposomes (column 26, line 15), and thus, the combination would provide an improved nanoparticle that can be targeted to a desired domain to deliver a functional moiety thereto.
As per claim 19, Guo and Leonard, in combination, disclose the method of claim 18, and Guo further discloses wherein the cell is in a subject (delivering a nanoparticle to a subject, wherein the 3WJ-pRNA nanoparticles enter into targeted cells; column 9, lines 44-45; claim 25).
Leonard et al. provides motivation and suggestion for the design of exosomes comprising a targeting domain, and further wherein the exosome comprises therapeutic moieties such as siRNA, see the following disclosure from the claims of this published application:
The exosomes of claim 1, wherein the cargo RNA is a hybrid RNA comprising the RNA-motif and further comprising miRNA, shRNA, mRNA, ncRNA, or a combination of any of these RNAs. 
17. A method for preparing the exosomes of claim 1, the method comprising (a) expressing in a eukaryotic cell an mRNA that encodes the fusion protein and (b) transducing into the eukaryotic cell the cargo RNA. 
18. A method for delivering a cargo RNA to a target cell, the method comprising contacting the target cell with the exosomes of claim 1. 
19. A kit comprising: (a) a vector for expressing a fusion protein comprising an RNA-binding domain and an exosome-targeting domain, and (b) a vector for expressing a cargo RNA comprising an RNA-motif that binds to the RNA-binding domain of the fusion protein. 
20. The kit of claim 19, wherein the vectors are separate vectors. 
Claim 1-2 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Leonard and in further view of US 2014/0010885 A1 to de los Rios et al.
As per claims 4, Guo and Leonard, in combination, disclose the composition of claim 1-2, but Guo does not disclose wherein the membrane anchoring moiety comprises a cholesterol.
However, de los Rios discloses wherein the membrane anchoring moiety comprises a cholesterol (cholesterol an anchoring moiety comprising cholesterol; figure 5; paragraphs [0040], [0103]). 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Guo, to include wherein the membrane anchoring moiety comprises a cholesterol, as previously disclosed by de los Rios, in order to provide an improved nanoparticle that can be targeted to a desired domain to deliver a functional moiety thereto.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,590,417 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the issued claims are drawn to a composition comprising an RNA nanoparticle anchored on the surface of an extracellular vesicle membrane.  However, the instant claims are broader in scope than the issued claims.  Issued claims 1-18 therefore anticipate the scope of instant claims 1-20.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633